DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/06/2021 and 10/18/2021 has been considered by the examiner.

Examiner Note
In view of the amendments and applicant's remarks filed on 11/02/2021 page 7 have been considered and are persuasive thereby double patenting rejection hereby withdrawn.

Response to Arguments
Applicant's amendment to independent claims 1, 2 and 18 filed 11/02/2021 has been fully considered but they are not persuasive. Applicant’s amendment to the independent claims significantly changes the scope of the invention as a whole.  
Applicant’s arguments has been considered, but are moot in view of the combination of the prior art applied presented in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “a composition ratio of the first and second modulation patterns of the geometry is in a range between 2:8 to 8:2” is not disclosed in specification.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) *** is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1, the sentences recite the equation: thickness T3 = (T1 x a +T2 x b) / (a + b) in claim 1, is unclear how the term should be interpreted because specification discloses this equation related to gradient not thickness. The equations related to thicknesses are T1=λ1×θ/{2π(n 2−n 1)} and T2=λ2×θ/{2π(n 2−n 1)}, paragraph [0181]. Therefore, the equation T3 = (T1 x a +T2 x b) / (a + b) is indefinite.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “T3 = (T1 x a +T2 x b) / (a + b)“ as “T1=λ1×θ/{2π(n 2−n 1)} or T2=λ2×θ/{2π(n 2−n 1)}”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the 

	
Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: “a composition ratio of the first and second modulation patterns of the geometry is in a range between 2:8 to 8:2” as claimed in claims 2 and 18, which is incomprehensible for the lack of written description as cited above, thus this limitation has not been addressed in the rejection below.  
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piestun et al. (US PUB 2010/0278400; herein after “Piestun”) in view of OUCHI et al. (US PUB 2010/0157422; herein after “OUCHI”).	

Regarding claim 1, Piestun teaches a method for forming images according to a point spread function (Abstract, para. [0005]-[0006]), the method comprising: directing light of a first wavelength and light of a second wavelength to a phase plate (a phase mask or a diffractive optical element, FIG. 1A) to modulate the phases of the light (para. [0007]), a thickness of the phase plate being set between a thickness of a phase plate for the first wavelength and a thickness of a phase plate for the second wavelength (i.e.,  FIG. 1A shows a double-helix point spread function phase mask exhibiting 7 phase singularities (variable thicknesses), para. [0007], a double-helix point spread function (phase mask) exhibits two prominent lobes that rotate with axial position, para. [0037]-[0039], and axial position calibration data were obtained at two different emission wavelengths, 515 nm (first) and 580 nm (second), para. [0073], also see blocks 930 & 935 of FIG. 9, para.[0080]), and collecting phase-modulated light of the first wavelength and phase-modulated light of the second wavelength to form images respectively for each light of wavelength (i.e., epifluorescence images of both fluorescent beads and single molecules were collected with an Olympus IX71 inverted microscope, para. [0075] and as shown in FIG. 5A, also see para. [0060] and block 940 of FIG. 9, para. [0080]).
Piestun does not teach the equation: T3 = (T1 x a +T2 x b) / (a + b)
wherein a and b are both positive real numbers, T3 is the thickness of the phase plate, T1 is an optimal thickness of a phase plate to form an image of light at the first wavelength, and T2 is an optimal thickness of a phase plate to form an image of light at 
	However, in a related field of endeavor OUCHI teaches in a film having a refractive index n, a film thickness t that generates a phase difference φ of the light having a wavelength λ is expressed as follows: t = φ x λ / {2 x π x (n-1)} (para. [0092])… the wavelength of the light source is set to 532 nm. The film thickness corresponding to the phase difference of 2π/3 is 385 nm, because the refractive index of the SiO.sub.2 film for 532 nm is 1.46 (para. [0093]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun such that a film thickness t that generates a phase difference φ of the light having a wavelength λ is expressed as follows: t = φ x λ / {2 x π x (n-1)} as taught by OUCHI, for the purpose of garneting images in which resolving power is improved in the z-direction (e.g., thickness direction) is obtained when a modulated image is obtained and is subjected to a proper image arithmetic processing.
	
	Regarding claim 2, Piestun teaches a method for forming images according to a point spread function (Abstract, para. [0005]-[0006]), the method comprising: directing light of a first wavelength and light of a second wavelength to a phase plate (a phase mask or a diffractive optical element, FIG. 1A) to modulate the phases of the light (para. [0007]), the phase plate comprising a geometry hybrid of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength (i.e., the phase mask can be designed such that its transmittance function generates a rotating pattern(s) in the focal region, para. [0085], as shown in FIG. 1A and 11; axial position calibration data were obtained at two different emission wavelengths, 515 nm (first) and 580 nm (second), para. [0073], also see blocks 930 & 935 of FIG. 9, para.[0080]), and collecting phase-modulated light of the first wavelength and phase-modulated light of the second wavelength to form images respectively for each light of wavelength (i.e., epifluorescence images of both fluorescent beads and single molecules were collected with an Olympus IX71 inverted microscope, para. [0075] and as shown in FIG. 5A, also see para. [0060] and block 940 of FIG. 9, para. [0080]).
	Piestun teaches each and every limitations of the claimed invention except for explicit teachings of a geometry hybrid of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength.
	However, in a related field of endeavor OUCHI teaches FIG. 2 is a view illustrating the phase plate 5 when the phase plate 5 is viewed from an optical axis direction. As illustrated in FIG. 2(200), the phase plate 5 is divided into two regions 5a and 5o (geometry). In order to perform the phase modulation necessary for the image processing, the phase plate 5 is rotated about the optical axis, and two light beams pass sequentially through the regions 5a and 5o to modulate a phase difference between the two light beams (para. [0090])…the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2 (para. [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun such that the (e.g., as plurality of modulation patterns) as shown FIG. 2, where the phase plate 5 is divided into two regions 5a and 5o (geometry) as taught by OUCHI, for the purpose of garneting images in which resolving power is improved in the z-direction (thickness direction) is obtained when a modulated image is obtained and is subjected to a proper image arithmetic processing.

Regarding claim 3, Piestun as set forth in claim 2 above further teaches each of the phase-modulated light of the first wavelength and the phase-modulated light of the second wavelength is collected to focus at two focal points on a plane of an imaging sensor (i.e., Illumination control output 1014 can be used to control the timing and duration of an imaging device that provides light at the proper wavelength so that fluorescing molecules will activate (e.g., the first and the second wavelength is collected to focus at two focal points on a plane of an imaging sensor (imager/camera  540 of FIG. 5A). Imager control output 1004 can be used to control operation of an imager, para. [0083], also see para. [0085], where a rotating pattern in the focal region of a Fourier transform lens. Specifically, the double-helix point spread function can exhibit two lobes (patterns) that spin around the optical axis as shown in FIG. 11).

Regarding claim 4, Piestun as set forth in claim 3 above further teaches capturing an image formed on the plane with the imaging sensor (e.g., imager/camera 540 of FIG. 5A, para. [0060]).

Regarding claim 5, Piestun as set forth in claim 3 above further teaches capturing an image formed on the plane with the imaging sensor  (e.g., imager/camera 540 of FIG. 5A, para. [0060]); and digitally processing the image to analyze an object, wherein the light of the first wavelength and light of the second wavelength are fluorescent light derived from a substance to be examined as the object (i.e., image data is analyzed using the first and second scheme (digitally), para. [0064]).

Regarding claim 6, Piestun as set forth in claim 2 above further teaches the geometry of the phase plate is configured such that the first phase modulation pattern and the second phase modulation pattern are arranged alternately (i.e., phase patterns on the spatial light modulator was made, para. [0076], also see para. [0085], where the phase mask can be designed such that its transmittance function generates a rotating pattern(s) (arranged alternately) as shown in FIG. 11 below).

    PNG
    media_image1.png
    531
    731
    media_image1.png
    Greyscale

Regarding claim 7, Piestun as set forth in claim 2 above further teaches the phase plate comprises a plurality of first regions corresponding to the first phase modulation pattern and a plurality of the second regions corresponding to the second phase modulation pattern, each of the first and second regions being alternately arranged (i.e., a rotating pattern in the focal region of a Fourier transform lens. Specifically, the double-helix point spread function can exhibit two lobes (regions) that spin around the optical axis as shown in FIG. 11 above, and regions being alternately arranged as shown in FIG. 6B below).

    PNG
    media_image2.png
    251
    374
    media_image2.png
    Greyscale

Regarding claim 8, Piestun as set forth in claim 7 above further teaches the first regions and the second regions are arranged like a mosaic (as shown in FIG. 6B above).

Regarding claim 9, Piestun as set forth in claim 7 above further teaches shapes of the first and second regions are rectangular (as shown in FIG. 6B above).

Regarding claim 10, Piestun as set forth in claim 7 above further teaches shapes of the first and second regions are ring (as shown in FIG. 6B above).

Regarding claim 11, Piestun as set forth in claim 7 above further teaches causing from a substance to be examined a first fluorescent light as the light of the first wavelength and a second fluorescent light as the light of the second wavelength (i.e., a sample (substance) located at the objective focal plane 510, para. [0060], FIG. 5A, also see para. [0073], where two different emission wavelengths, 515 nm and 580 nm, using fluorescent).

Regarding claim 12, Piestun as set forth in claim 2 above further teaches the wavelength band of the first fluorescence and the wavelength band of the second fluorescence each have a spread and a part of the wavelength band of the first fluorescence and a part of the wavelength band of the second fluorescence overlap each other (i.e., the point spread function can be created by superposing (overlapping) optical modes that fall along a line in the Gauss-Laguerre (GL) modal plane, para. [0039], also see para. [0037]).

Regarding claim 13, Piestun as set forth in claim 2 above further teaches capturing a plurality of two-dimensional images for the light of first wavelength and a plurality of two-dimensional images for the light of the second wavelength over time (i.e., transverse (two-dimensional) imaging, as shown in FIG. 5C, para. [0021] and [0003]).

Regarding claim 14, Piestun as set forth in claim 13 above further teaches generating a three-dimensional image from the two dimensional images for each of the first and second wavelengths (i.e., three-dimensional imaging, as shown in FIG. 5D para. [0022] and block 940 of FIG. 9, para. [0080]).

Regarding claim 15, Piestun as set forth in claim 13 above further teaches a procedure of directing, collecting and capturing for the light of the first wavelength and a procedure of directing, collecting and capturing for the light of the second wavelength are carried out in parallel (i.e., epifluorescence images of both fluorescent beads and single molecules were collected (directing, collecting and capturing ) with an Olympus IX71 inverted microscope, para. [0075], as shown in FIG. 5A and at block 925 double-helix point spread function images can be recorded as shown in FIG. 9, also see para. [0060]).

Regarding claim 16, Piestun as set forth in claim 13 above further teaches a procedure of directing, collecting and capturing for the light of the first wavelength and a procedure of directing, collecting and capturing for the light of the second wavelength are carried out in a different time frame (i.e., epifluorescence images of both fluorescent beads and single molecules were collected (directing, collecting and capturing ) with an Olympus IX71 inverted microscope, para. [0075], as shown in FIG. 5A and FIG. 7C shows the 3D positions of molecules extracted from each of these 97 frames as a function of time in the imaging sequence, para. [0067]).

Regarding claim 17, Piestun as set forth in claim 2 above further teaches the phase plate is made of a transparent material (i.e., a phase mask or a diffractive optical element made of PMMA (transparent) material, para. [0039]).

Regarding claim 18, Piestun teaches a method for forming images according to a point spread function (Abstract, para. [0005]-[0006]), the method comprising: configuring a phase modulation mask (a phase mask or a diffractive optical element, FIG. 1A, para. [0007]) to represent on its surface a hybrid phase modulation pattern of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength directing light of a first wavelength and light of a second wavelength to a phase modulation mask to modulate the phases of the light with the hybrid phase modulation pattern (i.e., the phase mask can be designed such that its transmittance function generates a rotating pattern(s) in the focal region, para. [0085], as shown in FIG. 1A and 11; axial position calibration data were obtained at two different emission wavelengths, 515 nm (first) and 580 nm (second), para. [0073], also see blocks 930 & 935 of FIG. 9, para.[0080]), and collecting phase-modulated light of the first wavelength and phase-modulated light of the second wavelength to form images respectively for each light of wavelength (i.e., epifluorescence images of both fluorescent beads and single molecules were collected with an Olympus IX71 inverted microscope, para. [0075] and as shown in FIG. 5A, also see para. [0060] and block 940 of FIG. 9, para. [0080]).
	Piestun teaches each and every limitations of the claimed invention except for explicit teachings of a hybrid phase modulation pattern of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength.
	However, in a related field of endeavor OUCHI teaches FIG. 2 is a view illustrating the phase plate 5 when the phase plate 5 is viewed from an optical axis (geometry). In order to perform the phase modulation necessary for the image processing, the phase plate 5 is rotated about the optical axis, and two light beams pass sequentially through the regions 5a and 5o to modulate a phase difference between the two light beams (para. [0090])…the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2 (para. [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun such that the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2, where the phase plate 5 is divided into two regions 5a and 5o (geometry) as taught by OUCHI, for the purpose of garneting images in which resolving power is improved in the z-direction (thickness direction) is obtained when a modulated image is obtained and is subjected to a proper image arithmetic processing.

Regarding claim 19, Piestun as set forth in claim 18 above further teaches the phase modulation mask comprises a crystal liquid panel (i.e., liquid crystal spatial light modulator 525, para. [0060], FIG. 5A), a gradient of each pixel of which is adjusted in response to an input (i.e., spatial light modulator 525 can be sensitive only to vertically polarized light, para. [0060], and gradient pixels being adjusted as shown in FIG. 6A, para. [0065]).

Regarding claim 20, Piestun as set forth in claim 18 above further teaches the hybrid phase modulation pattern is configured by segmenting a plane of the phase modulation mask into a plurality of regions including first regions and second regions (FIG. 1A shows a double-helix point spread function phase mask exhibiting 7 phase singularities (segments), para. [0007]), and allocating the first region and second region a gradient corresponding to the first phase modulation pattern and the second phase modulation pattern, respectively (i.e., the phase mask can be designed such that its transmittance function generates a rotating pattern(s) in the focal region, para. [0085], as shown in FIG. 1A and 11).

		
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 23, 2021